--------------------------------------------------------------------------------

     


ENSCO


NON-EMPLOYEE DIRECTOR


DEFERRED COMPENSATION PLAN














EFFECTIVE JANUARY 1, 2004




--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

  ARTICLE I     PURPOSE   ARTICLE II   DEFINITIONS AND PURPOSE

2.1     Definitions    

  (a) "Account"

  (b) "Administrator"

  (c) "Annual Committee Retainer"

  (d) "Annual Retainer"

  (e) "Beneficiary"

  (f) "Board"

  (g) "Benefits"

  (h) "Code"

  (i) "Company"

  (j) "Company Discretionary Contributions"

  (k) "Deferral"

  (l) "Deferred Retainer"

  (m) "Deferred Retainer Election"

  (n) "Deferred Retainer/Participation Agreement"

  (o) "Disability"

  (p) "Effective Date"

  (q) "Insolvent"

  (r) "Non-Employee Director"

  (s) "Participant"

  (t) "Plan"

  (u) "Plan Year"

  (v) "Total Retainer"

2.2   Construction

  ARTICLE III     PARTICIPATION AND VESTING

3.1   Eligibility and Participation

3.2   Cessation of Participation

  ARTICLE IV    CONTRIBUTIONS AND ACCOUNTING

4.1   Deferred Retainer

  (a) Deferrals

  (b) Failure to Elect

4.2   Company Discretionary Contributions

4.3   Accounting for Deferred Total Retainer

4.4   Plan Benefits

  ARTICLE V      DISTRIBUTION OF BENEFITS

5.1   Payment of Benefits

5.2   Timing of Certain Payments

  (a) Change in Circumstances

  (b) An unforeseeable emergency of the Participant

5.3   Form of Payment and Deferral of Timing of Payment

5.4   Designation of Beneficiary

  ARTICLE VI     PAYMENT LIMITATIONS

6.1   Payment Due an Incompetent

6.2   Spendthrift Clause

  ARTICLE VII    FUNDING

7.1   Funding

7.2   Investments

  ARTICLE VIII   ADMINISTRATION

8.1   Authority of the Administrator

8.2   Claims Procedure

8.3   Cost of Administration

8.4   Limitations on Plan Administration

  ARTICLE IX     OTHER BENEFIT PLANS OF THE COMPANY

9.1   Other Plans

  ARTICLE X      AMENDMENT AND TERMINATION OF THE PLAN

10.1   Amendment

10.2   Termination

10.3   Continuation

  ARTICLE XI     MISCELLANEOUS

11.1   Rights Against Company

11.2   Action Taken in Good Faith

11.3   Indemnification of Employees and Directors

11.4   Severability

--------------------------------------------------------------------------------


     


ENSCO
NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN

 

       THIS AGREEMENT, executed this 27th day of August, 2003, and effective the
first day of January, 2004, by ENSCO International Incorporated, having its
principal office in Dallas, Texas (hereinafter referred to as the "Company").  
WITNESSETH:          WHEREAS, effective January 1, 2004, the Company, desires to
adopt the ENSCO Non-Employee Director Deferred Compensation Plan (the "Plan");  
       NOW THEREFORE, the Plan is hereby adopted to read as follows:  


ARTICLE I


PURPOSE

       The objective and purpose of this Plan is to attract and retain competent
and qualified individuals to serve on the Board of Directors (the "Board") of
the Company by offering flexible compensation opportunities to non-employee
directors of the Company and to offer them an opportunity to build an estate or
supplement income for use after their service on the Board.          Through
this Plan, the Company intends to permit the deferral of the retainer payable to
the non-employee directors of the Company and to provide additional benefits.
Accordingly, it is intended that this Plan shall not constitute a "qualified
plan" subject to the limitations of section 401(a) of the Internal Revenue Code
of 1986, as amended (the "Code"), nor shall it constitute a "funded plan", for
purposes of such requirements. It is also intended that this Plan shall be
exempt from the requirements of the Employee Retirement Income Security Act of
1974, as amended ("ERISA") by reason of the exclusions afforded plans which do
not cover or provide compensation or benefits to employees.  


ARTICLE II


DEFINITIONS AND CONSTRUCTION

 

       2.1  Definitions.  When a word or phrase shall appear in this Plan with
the initial letter capitalized, and the word or phrase does not commence a
sentence, the word or phrase shall generally be a term defined in this Section
2.1. The following words and phrases with the initial letter capitalized shall
have the meaning set forth in this Section 2.1, unless a different meaning is
required by the context in which the word or phrase is used.  

              (a)    "Account" means the individual bookkeeping account
established for each Participant in the Plan, as described in Section 4.3.  
              (b)    "Administrator" means the Board, except to the extent that
the Board has appointed another person or persons to serve as the Administrator
with respect to the Plan.                 (c)    "Annual Committee Retainer"
means the annual amount which is paid quarterly and established from time to
time by the Board as the fee to be paid to Non-Employee Directors for their
services as chairs and/or members of standing committees of the Board.  
              (d)    "Annual Retainer" means the annual amount which is paid
quarterly and established from time to time by the Board as the fee to be paid
to Non-Employee Directors for their service as directors for the Company.  
              (e)    "Beneficiary" means the person designated in writing by the
Participant pursuant to Section 5.4 to receive Benefits in the event of his
death.                 (f)    "Board" means the Board of Directors of the
Company, or any committee of the Board authorized to act on its behalf.  
              (g)    "Benefits" means the sum of amounts representing the
Participant's Deferrals, if any; and Company Discretionary Contributions, if
any, credited to the Participant's Account, plus earnings thereon and less
losses allocable thereto, if any, attributable to the investment of such
amounts.                 (h)    "Code" means the Internal Revenue Code of 1986,
as amended from time to time. Reference to a section of the Code shall include
that section, applicable Treasury regulations promulgated thereunder and any
comparable section of any future legislation that amends, supplements or
supersedes said section, effective as of the date such comparable section is
effective with respect to the Plan.                 (i)    "Company" means ENSCO
International Incorporated, a Delaware corporation, or such other organization
which, pursuant to a spinoff, merger, consolidation, reorganization, or similar
corporate transaction where a significant portion of the Company's employees
become employees of such organization, adopts and assumes the Plan as the
sponsor with the consent of the Company and agrees to accept the duties,
responsibilities and obligations of the sponsor of the Plan. Reference in the
Plan to the Company shall refer to any such organization which adopts and
assumes the sponsorship of the Plan.                 (j)    "Company
Discretionary Contributions" means amounts credited to a Participant's Account
pursuant to Section 4.2 hereof.                 (k)    "Deferral" means the
Total Retainer deferral described in Section 4.1 made by a Participant who has
elected to make a Total Retainer deferral to the Plan in such amount as provided
in Section 4.1 of the Plan.                 (l)    "Deferred Retainer" means the
amount credited to a Participant's Account pursuant to a Participant's Deferred
Retainer Election in accordance with Section 4.1 hereof.                 (m)   
"Deferred Retainer Election" means the election by a Participant to defer his
Total Retainer as a Deferral in accordance with Section 4.1.  
              (n)    "Deferred Retainer/Participation Agreement" means the
written agreement between the Company and a Participant pursuant to which the
Participant consents to participation in the Plan and the deferral of Total
Retainer hereunder.                 (o)    "Disability" means a total and
permanent disability suffered by a Participant which, in the opinion of the
Administrator (which opinion shall be conclusive for purposes of the Plan),
prevents such Participant from continuing his service as a Non-Employee
Director.                 (p)    "Effective Date" means January 1, 2004.  
              (q)    "Insolvent"means with respect to the Company, the Company
being unable to pay its debts as they become due or being subject to a pending
proceeding as a debtor under the United States Bankruptcy Code.  
              (r)    "Non-Employee Director" means a member of the Board who is
neither an officer nor an employee of the Company. For purposes of the Plan, an
employee is an individual whose wages are subject to the withholding of federal
income tax under section 3401 of the Code, and an officer is an individual
elected or appointed by the Board or chosen in such other manner as may be
prescribed in the Bylaws of the Company to serve as such.                 (s)   
"Participant"means a Non-Employee Director who has elected to participate in the
Plan by executing a Deferred Retainer/Participation Agreement in accordance with
Section 4.1 hereof.                 (t)    "Plan" means the ENSCO Non-Employee
Director Deferred Compensation Plan, as described in this document, and as it
may hereafter be amended.                 (u)    "Plan Year" means the fiscal
year of this Plan, which shall commence on January 1 each year and end on
December 31 of such year.                 (v)    "Total Retainer" means the
aggregate of the Annual Retainer and the Annual Committee Retainer.  
       2.2  Construction.  If any provision of this Plan is determined to be for
any reason invalid or unenforceable, the remaining provisions of this Plan shall
continue in full force and effect. All of the provisions of this Plan shall be
construed and enforced in accordance with the laws of the State of Texas and
shall be administered according to the laws of such state, except as otherwise
required by ERISA, the Code or other applicable federal law. The masculine
gender, where appearing in this Plan, shall include the feminine gender, and
vice versa.  


ARTICLE III


PARTICIPATION AND VESTING

       3.1  Eligibility and Participation  Each Non-Employee Director shall be
entitled to participate in the Plan for each Plan Year he serves as a
Non-Employee Director. In addition, an individual who becomes a Non-Employee
Director during a Plan Year shall be eligible to participate in the Plan for the
remaining portion of that Plan Year. A Non-Employee Director shall be eligible
to receive a Benefit hereunder if such Non-Employee Director has entered into a
Deferred Retainer/Participation Agreement with the Company in accordance with
Section 4.1 hereof.          3.2  Cessation of Participation  A Participant will
cease to be a Participant as of the earlier of (i) the date on which the Plan
terminates, or (ii) the date on which he ceases to be a Non-Employee Director
and has received a distribution of his Account.  


ARTICLE IV


CONTRIBUTIONS AND ACCOUNTING

       4.1  Deferred Retainer.   A Non-Employee Director may become a
Participant by electing to defer all or a portion of his Total Retainer pursuant
to a Deferred Retainer/Participation Agreement. Such Deferred
Retainer/Participation Agreement shall be entered into prior to the first day of
the Plan Year for which the Deferred Retainer/Participation Agreement is
effective or, in the case of an Non-Employee Director who becomes a member of
the Board during such Plan Year, such Deferred Retainer/Participation Agreement
shall be entered into within 30 days after such date of his becoming a
Non-Employee Director and shall only be effective with respect to the Total
Retainer earned after the date such Deferred Retainer/Participation Agreement is
received by the Administrator. A Participant's Deferred Retainer/Participation
Agreement shall only be effective with respect to a single Plan Year and shall
be irrevocable for the duration of such Plan Year. Deferral elections for each
subsequent Plan Year of participation shall be made pursuant to new Deferred
Retainer/Participation Agreements.                 (a)    Deferrals.  Prior to
each Plan Year, the Board shall determine the maximum percentage of the Total
Retainer that each Non-Employee Director may elect to defer under the Plan as a
Deferral for the immediately following Plan Year.                 (b)    Failure
to Elect.  If a Non-Employee Director does not execute a Deferred
Retainer/Participation Agreement and elect to defer an amount of his Total
Retainer for a particular Plan Year in accordance with this Section 4.1, he may
not participate in the Plan for that Plan Year. Thereafter, he may elect to
participate in the Plan with respect to future Plan Years, if he is then a
Non-Employee Director, by executing a Deferred Retainer/Participation Agreement
and irrevocably electing to defer a percentage of his Total Retainer prior to
any such future Plan Year.          4.2  Company Discretionary Contributions.  
The Company may contribute hereunder as a Company Discretionary Contribution for
a Plan Year such amount, if any, as shall be determined by the Board from time
to time. Amounts representing Company Discretionary Contributions, if any, for a
Plan Year shall be determined and credited to each Participant's Account at such
times and in such amounts as determined by the Board for the Plan Year. Such
contributions shall be 100% vested at all times. The value of Company
Discretionary Contributions credited to a Participant's Account will be used,
along with the value of the Participant's Deferred Retainer credited to his
Account, to determine his Benefits as specified herein.          4.3  Accounting
for Deferred Total Retainer.   The Administrator shall establish and maintain an
individual Account under the name of each Participant under the Plan. Each
Account shall be adjusted at least quarterly to reflect the Deferrals and
Company Discretionary Contributions credited thereto, if any; earnings credited
on such Deferrals and Company Discretionary Contributions pursuant to Section
7.2; and any payment of amounts attributable to such Deferrals and Company
Discretionary Contributions under this Plan. The amounts of Deferrals shall be
credited to the Participant's Account at such time as such Total Retainer would
have been paid to the Participant had the Participant not elected to defer such
Total Retainer pursuant to the terms and provisions of the Plan. Each such
Account shall be credited with earnings and/or losses computed pursuant to
Section 7.2 in the manner specified by Section 7.2. In the sole discretion of
the Administrator, more than one Account may be established for each Participant
to facilitate record keeping convenience and accuracy. Each such Account shall
be credited and adjusted as provided in this Plan. Amounts credited to each such
Account shall be held with the general assets of the Company.  
       Establishment and maintenance of a separate Account or Accounts for each
Participant shall not be construed as giving any person any interest in assets
of the Company, or a right to payment other than as provided hereunder. Such
Accounts shall be maintained until all amounts credited to such Account have
been distributed in accordance with the terms and provisions of this Plan.  
       4.4  Plan Benefits.   The Benefits to which a Participant and, if
applicable, his Beneficiary shall be entitled under the Plan will consist of the
Deferred Retainer and Company Discretionary Contributions credited to such
Participant's Account, plus earnings thereon and less losses allocable thereto,
if any, attributable to the investment of such amounts pursuant to Section 7.2
hereof.  


ARTICLE V


DISTRIBUTION OF BENEFITS

       5.1  Payment of Benefits.   Except as provided in Section 10.2 in the
event of a Change-in-Control of the Company (as defined in Section 10.2), the
amount credited to a Participant's Account pursuant to Article IV hereof shall
be payable to the Participant or, if applicable, to his Beneficiary in
accordance with the provisions of this Article V. If the Company has obtained
life insurance policies as a reserve for the discharge of its obligations under
the Plan, the Company acting through its Board may, in its discretion,
distribute any such policy to a Participant when the Participant's Benefits
become payable to satisfy all or a portion of the Company's obligation to the
Participant hereunder. Unless paid earlier pursuant to Section 5.2 or Section
10.2, payment of a Participant's Benefit under the Plan shall commence in the
form and at the time elected by the Participant pursuant to Section 5.3 hereof
within 30 days following the Participant's death, Disability or termination of
his directorship with the Company. A Participant may elect pursuant to Section
5.3 to defer the Benefit payment date or Benefit commencement date of his
Benefits.          5.2  Timing of Certain Payments.   Notwithstanding any other
provision of this Plan to the contrary, the Board shall have the right to pay
Benefits to Participants prior to the time such Benefits otherwise would be
payable hereunder if the Board in good faith determines that either of the
following conditions or events has occurred:                 (a)    Change in
Circumstances.  A change in circumstances relating to the operation of the Plan
or the taxation of Participants, arising from a change in the federal or
applicable state tax or revenue laws, a published ruling or similar announcement
by the Internal Revenue Service, a regulation issued by the Secretary of the
Treasury, a change in securities laws or regulations, the issuance of an
advisory opinion, regulation or other published position by the Department of
Labor, or a change in accounting requirements which causes (i) Participants to
be taxable on their Benefits prior to the time Benefits otherwise would be
payable hereunder, (ii) the Plan to be considered as funded for purposes of
ERISA or the Code, or (iii) a material change regarding the tax or financial
accounting consequences of maintaining the Plan to the Company.  
              (b)    An unforeseeable emergency of the Participant.  An
unforeseeable emergency is a severe financial hardship to the Participant
resulting from a sudden and unexpected illness or accident of the Participant or
a dependent (as defined in section 152(a) of the Code) of the Participant, loss
of the Participant's property due to casualty, or other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant. An unforeseeable emergency will not exist, however, if the
emergency may be relieved through reimbursement or compensation by insurance or
otherwise, or by liquidation of the Participant's assets, to the extent the
liquidation of such assets would not itself cause a severe financial hardship.
In addition, an unforeseeable emergency will not exist, as a result of the
Participant's need to send a child to college or desire to purchase a home. The
amount distributed to a Participant on account of an unforeseeable emergency may
not exceed the amount reasonably necessary to satisfy such emergency.  
       5.3  Form of Payment and Deferral of Timing of Payment.   Each
Participant may elect on his Deferred Retainer/Participation Agreement whether
his Benefits will be paid in the form of a single sum payment or substantially
equal monthly installments over a period of 60 months. In addition, the
Participant may elect on his Deferred Retainer/Participation Agreement to defer
the Benefit payment date or Benefit commencement date specified in Section 5.1
to a date that is not beyond the second anniversary of the normal Benefit
payment date or Benefit commencement date specified in Section 5.1. For these
purposes, the Participant's most recent Deferred Retainer/Participation
Agreement will be controlling. The Participant may change the form in which his
Benefits will be paid and/or the benefit payment date or benefit commencement
date as specified in his most recent Deferred Retainer/Participation Agreement
at any time before the one-year period ending on the date of his death,
Disability or other termination of his directorship with the Company and once
payments commence, the elections regarding the form and timing of payment shall
be irrevocable. If a Participant has not elected a form of payment for his
Benefits pursuant to this Section 5.3, the Participant's Benefits will be paid
in a single sum payment. If such Participant is receiving installment payments
hereunder and dies prior to the payment of all monthly installments, the
remaining portion of the Participant's Benefits will continue to be paid in
monthly installments to his Beneficiary for the remaining installment period in
the same amount and manner as they would have been paid to the Participant. If
the Participant elects to defer the Benefit payment date or Benefit commencement
date and dies before that deferred Benefit payment date or deferred Benefit
commencement date specified in his Deferred Retainer/Participation Agreement,
the Participant's Benefits will be paid or commence to be paid to his
Beneficiary in the form and upon the date elected by the Participant.  
       5.4  Designation of Beneficiary.   Each Participant must designate a
Beneficiary to receive his Benefits in the event of his death, by completing his
Deferred Retainer/Participation Agreement and filing it with the Administrator.
The Administrator will recognize the most recent written Beneficiary designation
on file prior to a Participant's death. If a designated Beneficiary is not
living at the time of the Participant's death, then the Administrator will pay
Participant's Benefits to the Participant's personal representative, executor,
or administrator, as specified by the appropriate legal jurisdiction. Any such
payment to the Participant's Beneficiary or, if applicable, to his personal
representative, executor or administrator shall operate as a complete discharge
of all obligations of the Administrator and the Company to the extent of the
payment so made.  


ARTICLE VI


PAYMENT LIMITATIONS

       6.1  Payment Due an Incompetent.   If the Administrator shall find that
any person to whom any payment is payable under the Plan is unable to care for
his affairs because of mental or physical illness, accident or death, or is a
minor, any payment due (unless a prior claim therefor shall have been made by a
duly appointed guardian, committee or other legal representative) may be paid to
the spouse, a child, a parent, a brother or sister or any person deemed by the
Administrator, in its sole discretion, to have incurred expenses for such person
otherwise entitled to payment, in such manner and proportions as the
Administrator may determine. Any such payment shall be a complete discharge of
the liabilities of the Company under this Plan, and the Company shall have no
further obligation to see to the application of any money so paid.  
       6.2  Spendthrift Clause.   No right, title or interest of any kind in the
Plan shall be transferable or assignable by any Participant or Beneficiary or be
subject to alienation, anticipation, encumbrance, garnishment, attachment,
execution or levy of any kind, whether voluntary or involuntary, nor subject to
the debts, contracts, liabilities, engagements, or torts of the Participant or
Beneficiary. Any attempt to alienate, anticipate, encumber, sell, transfer,
assign, pledge, garnish, attach or otherwise subject to legal or equitable
process or encumber or dispose of any interest in the Plan shall be void.  


ARTICLE VII


FUNDING

       7.1  Funding.   All Benefits under this Plan shall be paid or provided
directly by the Company. Such Benefits shall be general obligations of the
Company which shall not require the segregation of any funds or property
therefor.           Notwithstanding the foregoing, in the discretion of the
Company, the Company's obligations hereunder may be satisfied from a grantor
trust established by the Company, the terms of which will be substantially
similar to the terms of the model trust issued by the Internal Revenue Service
in Revenue Procedure 92-64, from an escrow account established at a bank or
trust company, or from an insurance contract or contracts owned by the Company.
The assets of any such trust, escrow account and any such insurance policy shall
continue for all purposes to be a part of the general funds of the Company,
shall be considered solely a means to assist the Company to meet its contractual
obligations under this Plan and shall not create a funded account or security
interest for the benefit of any Participant under this Plan. All such assets
shall be subject to the claims of the general creditors of the Company in the
event the Company is Insolvent.           If a single trust or other funding
vehicle is established as a reserve for the obligations hereunder of more than
one Affiliate, including by the Company and its Affiliates with respect to their
obligations to a select group of management or highly compensated employees
under the ENSCO Supplemental Executive Retirement Plan, the assets of any such
trust or funding vehicle shall, to the extent attributable to contributions made
by the Company or an Affiliate, be subject to the claims of the general
creditors of the Company or that Affiliate in the event the Company or that
Affiliate is Insolvent, and the Company and each Affiliate will be treated as a
separate grantor to the extent of its participation in any trust so established.
To the extent that any person acquires a right to receive a payment from the
Company under the Plan, such right shall be no greater than the right of any
unsecured general creditor of the Company.          7.2  Investments.   If a
trust is established as provided for in Section 7.1, earnings and/or losses of
the trust attributable to amounts credited to a Participant's Account shall
increase or, if applicable, decrease such Participant's Account for purposes of
determining the Participant's Benefits payable hereunder. The Board may
determine from time to time to direct the investment manager appointed pursuant
to any such trust to invest the assets credited to a Participant's Account in
accordance with the wishes and written directions of that Participant from among
the registered mutual funds and the Company stock fund offered to the
participants in the ENSCO Savings Plan from time to time under the terms of the
ENSCO Savings Plan. If the Board determines for any reason that a particular
fund cannot be made available, a comparable fund will be substituted in its
place.  


ARTICLE VIII


ADMINISTRATION

       8.1  Authority of the Administrator.   The Administrator shall have full
power and authority to interpret, construe and administer the Plan. The
Administrator's interpretation and construction hereof, and actions hereunder,
including any determination of the amount or recipient of any payment to be made
under the Plan, shall be binding and conclusive on all persons and for all
purposes. In addition, the Administrator may employ attorneys, accountants, and
other professional advisors to assist the Administrator in its administration of
the Plan. The Company shall pay the reasonable fees of any such advisor employed
by the Administrator. To the extent permitted by law, the Administrator, any
member of the Board and any employee of the Company or an Affiliate shall not be
liable to any person for any action taken or omitted in connection with the
interpretation and administration of the Plan unless attributable to his own
wilful misconduct or lack of good faith.          8.2  Claims Procedure.   The
Administrator shall process all benefit claims of Participants and Beneficiaries
pursuant to procedures it establishes from time to time.          8.3  Cost of
Administration.   The cost of this Plan and the expenses of administering the
Plan shall be paid by the Company.          8.4  Limitations on Plan
Administration.   No person to whom discretionary authority is granted hereunder
shall vote or act upon any matter involving his own rights, benefits or
participation in the Plan.  


ARTICLE IX


OTHER BENEFIT PLANS OF THE COMPANY

       9.1  Other Plans.   Nothing contained in this Plan shall prevent a
Participant prior to his death, or his spouse or other Beneficiary after his
death, from receiving, in addition to any payments provided for under this Plan,
any payments provided for under any other plan or benefit program of the
Company, or which would otherwise be payable or distributable to him, his
surviving spouse or Beneficiary under any plan or policy of the Company or
otherwise. Nothing in this Plan shall be construed as preventing the Company
from establishing any other or different plans providing for current or deferred
compensation for directors.  


ARTICLE X


AMENDMENT AND TERMINATION OF THE PLAN

       10.1  Amendment.   The Board shall have the right to amend this Plan at
any time and from time to time, including a retroactive amendment. Any such
amendment shall become effective upon the date stated therein; provided,
however, that no such action shall affect any Benefit adversely to which a
Participant would be entitled had his directorship terminated immediately before
such amendment was effective.          10.2  Termination.   The Company has
established this Plan with the bona fide intention and expectation that from
year to year it will deem it advisable to continue it in effect. However, the
Board, in its sole discretion, reserves the right to terminate the Plan in its
entirety at any time; provided, however, that no such action shall affect any
Benefit adversely to which a Participant would be entitled had his directorship
terminated immediately before such termination was effective.           Upon a
Change-in-Control of the Company, the Plan shall automatically terminate and all
Benefits shall be distributable in accordance with the elections of each
Participant under Article V as if each such Participant's directorship with the
Company had terminated as of the effective date of such Change-in-Control. For
purposes of the Plan, a Change-in-Control of the Company shall be deemed to
occur if (1) any person or group within the meaning of the Securities Exchange
Act of 1934, as amended, acquired (together with voting securities of the
Company held by such person or group) more than 50% of the outstanding voting
securities of the Company (whether directly, indirectly, beneficially or of
record) pursuant to any transaction or combination of transactions, or (2) the
individuals who, on January 1, 2004, constituted the Board (the "Incumbent
Board") cease, for any reason, to constitute at least a majority thereof. For
purposes of this provision, a person becoming a member of the Board subsequent
to January 1, 2004 whose election or nomination for election by the Company's
stockholders was approved by a vote of at least a majority of the members of the
Board comprising the Incumbent Board shall for this purpose be considered as
though he or she was a member of the Incumbent Board.  
       10.3  Continuation.   The Company intends to continue this Plan
indefinitely, but nevertheless assumes no contractual obligation beyond the
promise to pay the benefits described in this Plan.  


ARTICLE XI


MISCELLANEOUS

       11.1  Rights Against Company.   The Plan shall not be deemed to be a
consideration for, or an inducement for, the service of any Non-Employee
Director by the Company. Nothing contained in the Plan shall be deemed to give
any Non-Employee Director the right to be retained in the service of the Company
as a Non-Employee Director or to interfere with the right of the Company to
terminate the directorship of any Non-Employee Director at any time, without
regard to the effect such discharge may have on any rights under the Plan.  
       11.2  Action Taken in Good Faith.   The Administrator and each employee,
officer and director of the Company or any Affiliate who have duties and
responsibilities with respect to the establishment or administration of the Plan
shall be fully protected with respect to any action taken or omitted to be taken
by them in good faith.          11.3  Indemnification of Employees and
Directors.   The Company hereby indemnifies the Administrator and each employee,
officer and director of the Company and any Affiliate to whom responsibilities
are delegated under the Plan against any and all liabilities and expenses,
including attorney's fees, actually and reasonably incurred by them in
connection with any threatened, pending or completed legal action or judicial or
administrative proceeding to which they may be a party, or may be threatened to
be made a party, by reason of any delegation of responsibilities hereunder,
except with regard to any matters as to which they shall be adjudged in such
action or proceeding to be liable for gross negligence or willful misconduct in
connection therewith.          11.4  Severability.   In the event that any
provision of this Plan shall be declared illegal or invalid for any reason, said
illegality or invalidity shall not affect the remaining provisions of this Plan
but shall be fully severable and this Plan shall be construed and enforced as if
said illegal or invalid provision had never been inserted herein.           IN
WITNESS WHEREOF, the Company has executed this ENSCO Non-Employee Director
Deferred Compensation Plan as of this 27th day of August 2003 to be effective as
of January 1, 2004.       ENSCO INTERNATIONAL INCORPORATED


By:   /s/                                                                     
Name:  Cary A. Moomjian, Jr.
Title:  Vice President